Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following rejections are maintained under 35 U.S.C. 103
Claims 1-2 and 4-12 maintain rejection under 35 U.S.C. 103.
The objection to claim 7 has been withdrawn.
Claims 3 have been cancelled.
Claims 13 and 14 have been added.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to include the limitations “the planarization layer is an integral layer” however this does not have support from the Specification of the instant application and thus fails to comply with the written description requirements stated above. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (US 20130177598 A1, hereinafter “Desimone”) in view of Verschuuren (US 20190283280 A1).
Regarding claim 1, Desimone explicitly discloses an imprint template (patterned template 108, [153] Fig. 8A), comprising: a pattern layer (patterned template cavities 110, [153] Fig. 8A) for imprinting and a planarization layer (Fig. 8D-8E depict the patterned template with the plurality of particles 206 planarize the harvest material 810. Thus, said plurality of particles 206 are a planarization layer [153] Fig. 8D-8E); wherein the planarization layer is located on a surface of the pattern layer (Fig 8D depicts the plurality of particles in the patterned template cavities 110 such that it is on the surface of the pattern layer, Fig. 8D); the planarization layer is a plane (Fig. 8D depicts the patterned template 108 as a plane due to the plurality of particles 206); and the planarization layer and the pattern layer are configured such that under a specific film removing process, the planarization layer is removed while the pattern layer remains (Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 remain, Fig. 8F).

    PNG
    media_image1.png
    86
    355
    media_image1.png
    Greyscale

Desimone Fig. 8A

    PNG
    media_image2.png
    308
    500
    media_image2.png
    Greyscale

Desimone Fig. 8D-8E 
Desimone does not explicitly disclose the imprint template comprising of a base substrate and thus further does not explicitly disclose that the planarization layer facing away from the base substrate, and a surface of the planarization layer facing away from the base substrate is a plane.
In an analogous art Verschuuren explicitly discloses a stamp (500) comprising of a rigid carrier (400) to provide the stamp structural integrity and reduce the risk of stamp deformation [118]. The rigid carrier (400) is depicted in Fig. 1g behind a patterned layer (first layer 100) such that patterned layer does not face the rigid carrier (400) (Fig. 1g). 

    PNG
    media_image3.png
    288
    515
    media_image3.png
    Greyscale

Verschuuren, Fig. 1g disclosed 
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would find it obvious to modify Desimone in view of Verschuuren such that the patterned template (Desimone, 108) comprises of the rigid carrier (Vershuuren, 400) as a base substrate behind said patterned template 108 in order to provide said patterned template 108 with structural integrity to help prevent stamp deformation. 
Therefore, in addressing claim 1, Desimone in view of Verschuuren explicitly discloses an imprint template (Desimone, patterned template 108), comprising: a base substrate (Vershuuren, rigid carrier 400), a pattern layer (Desimone, patterned template cavities 110) for imprinting and a planarization layer (Desimone, plurality of particles 206); wherein the planarization layer is located on a surface of the pattern layer facing away from the base substrate, the planarization layer is an integral layer (Fig.  8D and 8E depict the plurality of particles 206, wherein each particle fills a cavity 110 to create a layer analogous to the planarization layer and are thus integral), and a surface of the planarization layer facing away from the base substrate is a plane (The rigid carrier 400 is behind the patterned template 108 and plurality of particles and thus the pattern layer and planarization layer are facing away from the base substrate); and the planarization layer and the pattern layer are configured such that under a specific film removing process, the planarization layer is removed while the pattern layer remains (Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 remain).
Regarding claim 4, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 1, however does not explicitly disclose the imprint template (Desimone, patterned template 108) comprising: a buffer layer; wherein the buffer layer is located between the base substrate and the pattern layer.
In an analogous art Verschuuren further explicitly discloses the stamp (500) comprising of the rigid carrier (400) to provide the stamp structural integrity and reduce the risk of stamp deformation and further discloses the patterned layer (first layer 100) and a buffer layer (third layer 300) wherein said buffer layer (third layer 300) is located between the patterned layer and rigid carrier (400) [118] (depicted in Fig. 1g). The buffer layer (third layer 300) provides the stamp (500) with some support to compensate for brittleness by absorbing most of the downward force applied to the stamp thus protecting the first layer (100) from damage [117].
A POSITA at the time of the invention would have found it obvious to further modify Desimone in view of Verschuuren such that the patterned template (Desimone, 108) comprises of the third layer (Verschuuren, 300) located between the patterned template cavities (Desimone, 110) and the rigid carrier (Verschuuren, 400) in order to protect said patterned template cavities from damage.
Therefore, in addressing claim 4, Desimone in view of Verschuuren explicitly discloses the imprint template (Desimone, patterned template 108) according to claim 1, further comprising: a buffer layer (Verschuuren, third layer 300); wherein the buffer layer is located between the base substrate (Vershuuren, rigid carrier 400) and the pattern layer (Desimone, patterned template cavities 110).
Regarding claim 5, Desimone explicitly discloses a preparation method (particle harvesting method, [153]) of an imprint template (patterned template 108 ,[153] Fig. 8A) comprising: forming a planarization layer on a pattern layer (Fig.8A-8C depicts the plurality of particles 206 being formed in the  patterned template cavities 110 such that they planarize the template 108 and thus Fig. 8A-8C depict the forming of a planarization layer 206 on a pattern layer 110, Fig. 8A-8C); the planarization layer is a plane (Fig. 8D depicts the patterned template 108 as a plane due to the plurality of particles 206, Fig. 8D); and wherein the planarization layer and the pattern layer are configured such that under a specific film removing process, the planarization layer is removed while the pattern layer remains (Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 remain, Fig. 8F).
Desimone does not explicitly disclose a base substrate and all of the associated limitations with the claimed base substrate. 
In an analogous art Verschuuren explicitly discloses a stamp manufacturing method depicted in Fig. 1 [55] (Fig. 1). In said stamp manufacturing method a pattern layer (first layer 100) is formed on a substrate (rigid carrier 400) wherein said substrate (rigid carrier 400) provides structural integrity to prevent stamp deformation [119] (Fig. 1e). 
A POSITA at the time of the invention would find it obvious to modify Desimone in view of Verschuuren such that the particle harvesting method further comprises of forming the pattern layer (Desimone, plurality of particles 206) on a rigid carrier (Verschuuren, ridged carrier 400) in order to prevent the patterned template (Desimone, patterned template 108) from deforming. 
Therefore, in addressing claim 5, Desimone in view of Verschuuren explicitly discloses a preparation method (Desimone, particle harvesting method) of an imprint template (patterned template 108), comprising: forming a pattern layer for imprinting on a base substrate (Verschuuren, forming a first layer 100 on a ridged carrier 400); forming a planarization layer (plurality of particles 206 in the patterned template cavities 110) on a side of the pattern layer facing away from the base substrate, a surface of the planarization layer facing away from the base substrate being a plane (The rigid carrier 400 is behind the patterned template 108 and plurality of particles 206 and thus the pattern layer and planarization layer are facing away from the base substrate); and wherein the planarization layer and the pattern layer are configured such that under a specific film removing process, the planarization layer is removed while the pattern layer remains (Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 remain).
Regarding claim 10, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 1. Desimone in view of Verschuuren further explicitly discloses an imprint method (Desimone, particle harvesting method [153]), wherein the imprint method is based on an imprint template (Desimone, patterned template 108, [153]) according to claim 1, and comprises: imprinting an imprint glue (Desimone, harvesting material, 810, Fig. 8D-8F) by the planarization layer (Desimone, Fig. 8D-8E depict the patterned template with the plurality of particles 206 planarize the harvest material 810. Thus, said plurality of particles 206 are a planarization layer [153] Fig. 8D-8E) of the imprint template to flatten a surface of the imprint glue; removing the planarization layer through a specific film removing process to expose the pattern layer (Desimone, Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 are exposed, Fig. 8F); and imprinting the imprint glue by the pattern layer of the imprint template to pattern the imprint glue (Desimone, Fig. 8F depicts the patterning of harvest material 810 with a plurality of particles 206 from the patterned template 108 Fig. 8F). 
Regarding claim 11, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 10.  
Desimone in view of Verschuuren does not explicitly discloses a film removing process to comprise of dissolving the planarization layer with an aqueous solution nor does it comprise of degrading the planarization layer through a degrading process however Desimone does disclose the harvest material can be a liquid water or a biodegradable substance such that the particles can be removed by dissolving [0153]. 
Thus, a POSITA at the time of the invention would have found it obvious to modify Desimone in view of Verschuuren such that the particles 206 can be water soluble or degradable in order to remove them from the patterned template 108 though dissolution or degradation as evidenced by Desimone [0153]. 
Therefore, in addressing claim 11, the imprint method (Desimone, particle harvesting method [153]) according to claim 10, wherein when the material of the planarization layer comprises a water soluble material (the particles can be water soluble [Desimone 0153]), the step of removing the planarization layer through a film removing process comprises (Desimone, Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 are exposed, Fig. 8F): dissolving the planarization layer with an aqueous solvent (dissolving the particles 206 in water as evidenced by Desimone [0153]); and when the material of the planarization layer comprises a degradable material, the step of removing the planarization layer through a film removing process comprises: degrading the planarization layer through a degradation process (removing the particles 206 as evidenced by Desimone [0153]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (US 20130177598 A1, hereinafter “Desimone”) in view of Verschuuren (US 20190283280 A1) in further view of Niu et al. (US 20170261806 A1 hereinafter “Niu”)
Regarding claim 2, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 1. 
Desimone in view of Verschuuren further explicitly discloses the planarization layer (Desimone, the plurality of particles 206 [153] Fig. 8D-8E) being comprised of a substance (desimone, 204) as depicted in Fig 8a-8c.

    PNG
    media_image4.png
    213
    332
    media_image4.png
    Greyscale

Desimone Fig. 8a-8c
 However, does not explicitly disclose the imprint template according to claim 1, wherein a material of the planarization layer comprises: a water-soluble material or a degradable material.
In an analogous art Niu explicitly discloses a display substrate comprised of a base substrate (100) comprised of a planarization layer (103) wherein the planarization layer (103) is comprised of a polyvinyl alcohol resin [40, 43]. Nui further explicitly discloses that polyvinyl alcohol contains polar bonds which can increases adhesion to the planarization layer (103) [43].
A POSITA at the time of the invention would have found it prima facie obvious to perform a simple substitution for Desimone in view of Verschuuren, in further view of Niu such that the planarization material (Desimone, substance 204) is substituted with the polyvinyl alcohol resin disclosed by Niu. A POSITA would be motivated to do so in order to increase the adhesion property of the planarization layer. Polyvinyl alcohol resin is explicitly disclosed in the applicant’s Specifications to be water soluble [Specification pg. 2].
Therefore, in addressing claim 2, Desimone in view of Verschuuren and Niu explicitly discloses the imprint template according to claim 1, wherein a material (Niu, polyvinyl alcohol resin) of the planarization layer (Desimone, the plurality of particles 206) comprises: a water-soluble material or a degradable material.
Regarding claim 13, Desimone in view of Verschuuren and Niu explicitly discloses the imprint template (Desimone, patterned template 108, [153] Fig. 8A) according to claim 2, wherein the water soluble material (Niu, polyvinyl alcohol resin [40, 43]) comprises: at least one of a polyvinyl alcohol resin (Niu, polyvinyl alcohol resin [40, 43]) and a polycaprolactone resin.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (US 20130177598 A1, hereinafter “Desimone”) in view of Verschuuren (US 20190283280 A1) in further view of Miyake et al. (US 20190329457 A1, hereinafter Miyake).
Regarding claim 6, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 5, such as the particle harvesting method [Desimone, 153] comprising of a forming a first layer 100 on a ridged carrier 400 [Verschuuren, 119] (Verschuuren, Fig. 1e).
 However, Desimone in view of Verschuuren does not explicitly disclose the limitations of claim 6 wherein the step of forming the pattern layer on the base substrate comprises: forming a template glue on the base substrate through a coating process; patterning a side of the template glue facing away from the base substrate with a cavity template; curing the template glue to form the pattern layer; and separating the cavity template from the pattern layer.
Miyake explicitly discloses a replica mold can be produced by pressing a master mold against a coated film of a resin composition coated on the substrate, curing or solidifying the coated film of the resin composition, and removing the master mold [57]. The master mold is pressed against the coated film of the resin composition preferably with heating of at least one of the resin composition and master mold This allows the resin composition to have a better conformability to the fine relief pattern of the master mold and to fill the relief pattern satisfactorily. Thereafter the resin composition is cooled down and thereby solidifies followed by the removal of the master mold. This can give a cured or solidified replica mold product of the resin composition a fine relief pattern on its surface where the fine relief pattern is transferred from the master mold [62].
	A POSITA at the time of the invention would find it prima facie obvious for Desimone in view of Verschuuren to use the known technique of Miyake, as applying a known technique to a known method ready for improvement to yield predictable results; Wherein the known technique of Desimone in view of Verschuuren is the particle harvesting method and the known technique of Miyake is the method wherein Miyake disclosed a replica mold can be produced by pressing a master mold against a coated film of a resin composition coated on the substrate, curing or solidifying the coated film of the resin composition, and removing the master mold [57]. POSITA would find it prima facie obvious to apply the known technique of Miyake as Miyake discloses that method produces fine relief patterns on the replica mold transferred from the master mold [63]. Therefore, Desimone in view of Verschuuren and Miyake explicitly discloses the particle harvesting method comprising of a steps wherein a replica mold can be produced by pressing a master mold against a coated film of a resin composition coated on the substrate, curing or solidifying the coated film of the resin composition, and removing the master mold.
	Therefore, in addressing claim 6, Desimone in view of Verschuuren and Miyake explicitly discloses the preparation method (Desimone, particle harvesting method) according to claim 5, wherein the step of forming the pattern layer (Verschuuren, forming a first layer 100 on a ridged carrier 400) on the base substrate comprises: forming a template glue on a side surface of the base substrate through a coating process (Miyake, coated film of a resin composition coated on the substrate); patterning a side of the template glue facing away from the base substrate with a cavity template (Miyake, pressing a master mold against a coated film of a resin composition coated on the substrate); curing the template glue to form the pattern layer(Miyake, curing or solidifying the coated film of the resin composition); and separating the cavity template from the pattern layer (Miyake, removing the master mold).
Regarding claim 7, Desimone in view of Verschuuren and Miyake explicitly discloses all of the limitations of claim 6 such as the step of forming the pattern layer on the base substrate (Verschuuren, forming a first layer 100 on a ridged carrier 400. 
Desimone in view of Verschuuren and Miyake further explicitly discloses the preparation method (Desimone, particle harvesting method [Desimone, 153]) according to claim 6 , wherein the step of forming the planarization layer on the side of the pattern layer facing away from the base substrate comprises (The formation of a pattern layer is depicted Fig. 8A-8C disclosed by Desimone): forming a planarization material film on a surface of the pattern layer facing away from the base substrate through the coating process (Desimone, Fig. 8A-8B depicts a planarization material, particles 204 being formed on a surface of the plurality of cavities 110 which is a pattern layer); flattening a side of the planarization material film away from the base substrate with a flattening template (Fig. 8A-8C disclosed by Desimone depicts the particles 206 being flattened against a backing 107 such that 107 is a flattening template, and further depicts said particles 206 being flattened away from the side of the base substrate which would be the ridged carrier 400); and separating the flattening template from the planarization layer (Desimone, Fig. 8C depicts the particles 204 separating from the backing 107).
Desimone in view of Verschuuren and Miyake does not explicitly disclose curing the planarization material film to form the planarization layer, however Desimone has a similar curing step applied to the harvest material 810 wherein the particles 206 can become affixed to the harvest material [Desimone, 153]. Thus A POSITA at the time of the invention would have found it obvious to consider a step of curing the particles 206 in order to affix them to the plurality of cavities 110.
	Therefore in addressing claim 7, Desimone in view of Verschuuren and Miyake further explicitly discloses the preparation method (Desimone, particle harvesting method) according to claim 6, wherein the step of forming the planarization layer on the side of the pattern layer facing away from the base substrate comprises (The formation of a pattern layer is depicted Fig. 8A-8C disclosed by Desimone): forming a planarization material film on a surface of the pattern layer facing away from the base substrate through the coating process (Desimone, Fig. 8A-8B depicts a planarization material being formed on a surface of the plurality of cavities 110 which is a pattern layer); flattening a side of the planarization material film away from the base substrate with a flattening template (Fig. 8A-8C disclosed by Desimone depicts the particles 206 being flattened against a backing 107 such that 107 is a flattening template, and further depicts said particles 206 being flattened away from the side of the base substrate which would be the ridged carrier 400); curing the planarization material film to form the planarization layer (curing the plurality of particles 206 to affix them to the cavities 110); and separating the flattening template from the planarization layer (Desimone, Fig. 8C depicts the particles 204 separating from the backing 107).
Regarding claim 8, Desimone in view of Verschuuren and Miyake explicitly discloses all of the limitations of claim 6 such as the step of forming the pattern layer on the base substrate (Verschuuren, forming a first layer 100 on a ridged carrier 400.
Desimone in view of Verschuuren and Miyake further explicitly discloses the preparation method (Desimone, particle harvesting method [Desimone, 153]) according to claim 6 , wherein the step of forming the planarization layer on the side of the pattern layer facing away from the base substrate comprises (The formation of a pattern layer is depicted Fig. 8A-8C disclosed by Desimone): forming a planarization material film on a surface of the pattern layer facing away from the base substrate through the coating process (Desimone, Fig. 8A-8B depicts a planarization material, particles 204 being formed on a surface of the plurality of cavities 110 which is a pattern layer); and leaving the planarization material film standing for a period of time (Fig. 8B depicts the particles 204 left standing for a period of time).
Desimone in view of Verschuuren and Miyake does not explicitly disclose curing the planarization material film, however Desimone has a similar curing step applied to the harvest material 810 wherein the particles 206 can become affixed to the harvest material [Desimone, 153]. Thus, A POSITA at the time of the invention would have found it obvious to consider a step of curing the particles 206 in order to affix them to the plurality of cavities 110.
Therefore in addressing claim 8, Desimone in view of Verschuuren and Miyake further explicitly discloses the preparation method (Desimone, particle harvesting method [Desimone, 153]) according to claim 6 , wherein the step of forming the planarization layer on the side of the pattern layer facing away from the base substrate comprises (The formation of a pattern layer is depicted Fig. 8A-8C disclosed by Desimone): forming a planarization material film on a surface of the pattern layer facing away from the base substrate through the coating process (Desimone, Fig. 8A-8B depicts a planarization material, particles 204 being formed on a surface of the plurality of cavities 110 which is a pattern layer); and leaving the planarization material film standing for a period of time (Fig. 8B depicts the particles 204 left stainfing for a period of time) and then curing the planarization material film (curing the plurality of particles 206 to affix them to the cavities 110).
	Regarding claim 9, Desimone in view of Verschuuren and Miyake explicitly discloses all of the limitations of claim 6 wherein a pattern layer (a first layer 100) is formed on the base substrate (ridged carrier 400) [Verschuuren, 119] (Verschuuren, Fig. 1e).
	However, Desimone in view of Verschuuren and Miyake does not explicitly disclose that before the step of forming the pattern layer on the base substrate, the method further comprises: forming a buffer layer on the base substrate.
In an analogous art Verschuuren further explicitly discloses a stamp manufacturing method depicted in Fig. 1 [55] (Fig. 1). In said stamp manufacturing method a pattern layer (first layer 100) is formed on a substrate (rigid carrier 400) wherein said substrate (rigid carrier 400) provides structural integrity to prevent stamp deformation [119] (Fig. 1e). Verschuuren further explicitly discloses a buffer layer (third layer 300) being formed on the rigid carrier (400) wherein said buffer layer (third layer 300) is located between the patterned layer and rigid carrier (400) [118] (depicted in Fig. 1g). The buffer layer (third layer 300) provides the stamp (500) with some support to compensate for brittleness by absorbing most of the downward force applied to the stamp thus protecting the first layer (100) from damage [117].
A POSITA at the time of the invention would have found it obvious to further modify Desimone in view of Verschuuren and Miyake with Verschuuren such that before the pattern layer (first layer 100) is formed on the substrate (ridged carrier 400) a buffer layer (third layer 300) is formed on the substrate such that it is between said pattern layer and said substrate as depicted in Verschuuren’s Fig. 1e. Said POSITA  would be motivated to do so in order to protect said pattern layer from damage.
Therefore, in addressing claim 9, Desimone in view of Verschuuren and Miyake explicitly discloses the preparation method (Desimone, particle harvesting method) according to claim 6, wherein before the step of forming the pattern layer on the base substrate (Verschuuren, forming a first layer 100 on a ridged carrier 400), the method further comprises: forming a buffer layer on the base substrate (Verschuuren, forming a third layer 300 between the first layer 100 and ridged carrier 400).

Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (US 20130177598 A1, hereinafter “Desimone”) in view of Verschuuren (US 20190283280 A1) as applied to claims 1, 10, and 11 and in further view of Yamaguchi (US 20170136505 A1).
Regarding claim 12, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 11, however, does not explicitly disclose drying the imprint template after removing the planarization layer through the film removing process.
In an analogous art Yamaguchi explicitly discloses a template cleaning method wherein the drying of the template is performed [0068].
A POSITA at the time of the invention would have found it obvious to further modify Desimone in view of Verschuuren with Yamaguchi such that the template is dried after removing the particles 206 from the template 108 to clean the template 108.
Therefore, in addressing claim 12, Desimone in view of Verschuuren with Yamaguchi explicitly disclose the imprint method (Desimone, particle harvesting method [153]) according to claim 11, wherein after the step of removing the planarization layer through a film removing process (Desimone, Fig. 8F depicts the removal of the plurality of particles 206 from the patterned template 108 wherein the patterned template cavities 110 are exposed, Fig. 8F), the method further comprises: drying the imprint template (drying the imprint template 108 such that it is cleaned).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone et al. (US 20130177598 A1, hereinafter “Desimone”) in view of Verschuuren (US 20190283280 A1) in view of Yu et al. (US 20130098869 A1 hereinafter “Yu”).
Regarding claim 2, Desimone in view of Verschuuren explicitly discloses all of the limitations of claim 1. 
Desimone in view of Verschuuren further explicitly discloses the planarization layer (Desimone, the plurality of particles 206 [153] Fig. 8D-8E) being comprised of a substance (desimone, 204) as depicted in Fig 8a-8c.

    PNG
    media_image4.png
    213
    332
    media_image4.png
    Greyscale

Desimone Fig. 8a-8c
 However, does not explicitly disclose the imprint template according to claim 1, wherein a material of the planarization layer comprises: a water-soluble material or a degradable material.
In an analogous art Yu explicitly discloses a convex part 20a made of polystyrene, on a etching target region 10 on a substrate, see [0037-0039]. Said convex part 20a is removed from region 10 via an etchant (toluene) in a removal process (wet etching), see [0067]. The applicant discloses that the degradable imprint glue is removed/degraded in a weak acid environment, see Applicant’s Specifications page 9 last paragraph and page 10 paragraph 1. Thus, polystyrene is degradable as the removal process is analogous to the degradation process.
A POSITA at the time of the invention would have found it prima facie obvious to perform a simple substitution for Desimone in view of Verschuuren, in further view of Yu such that the planarization material (Desimone, substance 204) is substituted with the polystyrene disclosed by Yu. A POSITA would be motivated to do so in order to remove the planarization layer via wet etching.
Therefore, in addressing claim 2, Desimone in view of Verschuuren and Yu explicitly discloses the imprint template according to claim 1, wherein a material (Yu, polystyrene) of the planarization layer (Desimone, the plurality of particles 206) comprises: a water-soluble material or a degradable material.
Regarding claim 14, Desimone in view of Verschuuren and Yu explicitly discloses the imprint template (Desimone, patterned template 108, [153] Fig. 8A) according to claim 2, wherein the degradable material (polystyrene is a thermoplastic resin and thus analogous to a degradable imprint glue as it can be degraded by toluene in a wet etching process, see Yu [0067]) comprises a degradable imprint glue.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10- 11 of the applicant’s arguments that Desimone, Fig. 8A-8F and more particularly cured particles 206 and patterned template 108 do not teach imprinting as it is defined to mean “to produce a mark or pattern on a surface by pressure”. This argument is not persuasive, as the template 108 and particles 206 are depicted in Fig. 8D- 8E, flattening material 810, wherein its newly flattened state is analogous to a pattern on a surface by pressure. It should also be noted that the applicant does not explicitly define imprinting in the specification
Applicant Further argues on pages 11-13 that a layer is a single thickness of material covering a surface or forming an over layering part or segment, and thus particles 206 can not be called a layer as they are not a single thickness of material. This argument is not considered persuasive as Fig. 8B-8E depicts particles 206 sharing a common thickness and thus are a single thickness of material (206) covering a surface (surface of template 108). Thus, the plurality of particles 206 are equivalent to a pattern layer for imprinting. Furthermore, it should be noted that the applicant does not explicitly define the meaning of layer in the specifications.
Applicant further argues on pages 13-14 that Desimone and Verchuuren belong to totally different fields and a skilled person in either field would not be motivated to combine them . Applicant states that Verchuuren is used for imprinting and cites IPC G03F7/00, while stating that the IPC classification number of Desimone is A61K9/14. This argument is not considered persuasive as applicant would agree Verchuuren is in the field of imprinting and as stated above for the argument on pages 10-11, Desimone teaches imprinting. Furthermore, Desimone and Verchuuren is also classified in in the G03F7/0002 CPC area which is the field of lithographic processes using patterning methods. 
Thus, the rejection of claims -2 and 4-12 are maintained, as the applicant’s arguments are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754